DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 21, 2021, December 6, 2021, and March 9, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on November 11, 2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korean Patent Publication No. 2017-0083842 A (hereinafter Chan).  Citations herein refer to the translation available at IP.com.  
Regarding claim 1, Chan discloses an access card reader for controlling access to a secure area, the access card reader comprising: a card reader (40) for reading an access card identifier (name, employee number, etc.) from an access card presented by a user; a touchless thermal sensor (12) for sensing a skin temperature of the user; a memory (inherent in an access control system since data storage is required in order to process data and store programming); and a controller (20) operatively coupled to the card reader, the touchless thermal sensor and the memory, wherein in response to a user presenting an access card to the card reader, the controller is configured to store in the memory the access card identifier read by the card reader along with a corresponding skin temperature of the user (page 4, paragraphs 12 and 13; “Fig. 1 shows an access control system by thermometry. As shown in the figure, the access control system based on body temperature measurement includes a device 10 for measuring the heat of a person 2 entering and leaving a door, an individual tool (e.g., access card) paid to the person 2 entering and exiting, On the basis of the data transmitted from the identification device 40 (for example, a card reader or the like) for confirming the identity of the person 2 entering and leaving, the device 10 specifying the body heat, and the identification device 40, And a controller 20 (for example, a door lock) for opening and closing a door according to an instruction of the judging device 30.”).
Regarding claim 3, Chan discloses an access card reader wherein the controller is configured to store in the memory the access card identifier along with the corresponding skin temperature of the user each time of a plurality of times that the access card is presented to the card reader by the user (page 6, paragraph 10; “As shown in the figure, the database 44 (see FIG. 3) included in the second access control system can record the temperature and measurement time for the subject 2 (see FIG. 3). In addition, identification information (e.g., name, employee number, etc.), body heat and measurement time (e.g., access time and measurement time are considered to be substantially equal to each other) Can be matched and stored in the storage device. If the temperature of a person (for example, a synonym) is outside the normal range, access can be controlled based on the recorded temperature.”).
Regarding claim 4, Chan discloses an access card reader wherein the controller is configured to associated a temperature threshold with the access card of the user based on the skin temperature of the user sensed during one or more previous times that the access card was presented to the card reader by the user (page 6, paragraph 10; “the database 44 (see FIG. 3) included in the second access control system can record the temperature and measurement time for the subject 2 (see FIG. 3). In addition, identification information (e.g., name, employee number, etc.), body heat and measurement time”; the reader records a temperature every time a user access the system in order to compare body from different instances).
Regarding claim 5, Chan discloses an access card reader wherein in response to a user presenting an access card to the card reader, the controller is configured to activate an alarm when the sensed skin temperature of the user exceeds the temperature threshold that is associated with the access card of the user (page 6, paragraph 8; “the access control device 10 by non-contact thermometry can be interlocked with the abnormal body heat management system 50. For example, the abnormal body heat management system 50 may be a device for notifying an alarm according to the measured body heat from the subject 2, and may be provided to a separate manager such as a disease control sensor”).
Regarding claim 6, Chan discloses an access card reader wherein in response to a user presenting an access card to the card reader, the controller is configured to deny access to the secure area when the sensed skin temperature of the user exceeds the temperature threshold that is associated with the access card of the user (page 4, paragraph 13; “As shown in the figure, the access control system based on body temperature measurement includes a device 10 for measuring the heat of a person 2 entering and leaving a door, an individual tool (e.g., access card) paid to the person 2 entering and exiting, On the basis of the data transmitted from the identification device 40 (for example, a card reader or the like) for confirming the identity of the person 2 entering and leaving, the device 10 specifying the body heat, and the identification device 40, And a controller 20 (for example, a door lock) for opening and closing a door according to an instruction of the judging device 30.”).
Regarding claim 8, Chan discloses an access card reader comprising a thermal camera for capturing a thermal image of at least a forehead region of the user and at least another region of the user, wherein the controller is configured to: extract the skin temperature of the user from the forehead region of the thermal image; extract a temperature of at least another region of the user from the thermal image, determine when an alarm condition exists based on both the extracted skin temperature of the forehead region and the extracted temperature of the at least another region (detecting temperature of the whole body encompasses both the forehead region and the extracted temperature of the at least another region); and activate an alarm when an alarm condition is determined (page 5, paragraph 6; “Depending on the use environment, the thermal image sensor 12 can be designed to collect the temperature of the face 2, the face of the person, the upper half of the body, or the whole body.”).
Regarding claim 9, Chan discloses an access card reader further comprising a video camera (18) for capturing a video of at least a face of the user in response to the user presenting the access card to the card reader, wherein the controller is configured to detect a change in an appearance and/or a behavior of the user relative to the appearance and/or the behavior observed during one or more previous times that the access card was presented to the card reader by the user (page 6, paragraph 4; “when the access control apparatus 10 for non-contact temperature measurement includes a camera, the identification unit 40 may identify the subject 2 based on the image output from the camera. When the subject (2) is a person, there are characteristics such as face contour and body shape, and these characteristics are stored in the system according to a predetermined format, and are compared with the images captured through the camera, have.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chan.
Regarding claim 2, Chan discloses an access card reader comprising a system that can easily applied to a door or a gate for controlling access (page 7, paragraph 1), but fails to explicitly disclose the card reader, touchless thermal sensor, memory, and controller housed in an access card reader housing mountable to a wall.  Placing the card reader and its components into a housing and mounting the housing to a wall would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention since doing so would position the access card reader in a easily accessible position to interface with a user and no unexpected result would occur.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Werthman et al. U.S. Patent Application Publication No. 2009/0212744 (hereinafter Werthman).
Regarding claim 7, Chan discloses an access card reader wherein the touchless thermal sensor comprises an infrared temperature sensor (12) for capturing a temperature of at least a hand region (i.e., whole body) of the user (page 5, paragraph 6), but fails to explicitly disclose wherein the controller is configured to extrapolate the skin temperature of the user from the hand region to a body temperature.
Werthman however, discloses that is well-known to detect the temperature of a user’s hand region for the purpose of determining body temperature (paragraph [0040]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to extrapolate the skin temperature of the user from the hand region to a body temperature since doing so would yield predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELL L. NEGRON
Primary Examiner
Art Unit 2699



/Daniell L Negron/             Primary Examiner, Art Unit 2699                                                                                                                                                                                           	November 18, 2022